TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00190-CV



                                 R. J. and A. D. M., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee




                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-20-005379, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant R. J. filed her notice of appeal on April 8, 2022.         The appellate

record was complete on April 24, 2022, making appellant’s brief due on May 16, 2022. On

May 24, 2022, counsel for appellant filed an amended motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we dismiss as moot appellant’s Motion for Extension of time to File

Brief of Appellant R.J., grant appellant’s Amended Motion for Extension of Time to File Brief

of Appellant R.J., and order Karen J. Langsley to file appellant R.J.’s brief no later than
June 2, 2022. If the brief is not filed by that date, counsel may be required to show cause why

she should not be held in contempt of court.

               It is ordered on May 25, 2022.



Before Justices Goodwin, Baker, and Triana




                                                2